DISMISS and Opinion Filed July 15, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00382-CV

                        FODAY FOFANAH, Appellant
                                  V.
           BRECKENRIDGE PROPERTY AND ALONZO TISDALE, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01307-E

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                  Opinion by Justice Whitehill
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated April 2, 2019, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated April 2, 2019, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further notice. By

letter dated June 4, 2019, we informed appellant the clerk’s record had not been filed because

appellant had not paid for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or to provide written documentation

appellant had been found entitled to proceed without payment of costs within ten days. We
cautioned appellant that failure to do so would result in the dismissal of this appeal without further

notice. To date, appellant has not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE




190382F.P05




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 FODAY FOFANAH, Appellant                          On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
 No. 05-19-00382-CV        V.                      Trial Court Cause No. CC-19-01307-E.
                                                   Opinion delivered by Justice Whitehill.
 BRECKENRIDGE PROPERTY AND                         Justices Partida-Kipness and Pedersen, III
 ALONZO TISDALE, Appellees                         participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellees BRECKENRIDGE PROPERTY AND ALONZO
TISDALE recover their costs of this appeal from appellant FODAY FOFANAH.


Judgment entered July 15, 2019




                                             –3–